Title: From George Washington to Henry Knox, 4 April 1791
From: Washington, George
To: Knox, Henry



Sir,
Mount Vernon April 4th 1791

To avoid the inconvenience of future delay in officering the Virginia battalion of levies, and to remove the uncertainty which your want of information might occasion, I have determined to attempt its completion, with the assistance of Colonel Darck, whom I have authorized by a letter of this date, to appoint three Captains, three lieutenants, and three Ensigns from among the Gentlemen of his part of the State, Berkley County—I shall take immediate measures for appointing a Major and the officers of the other Company—The Major will be directed to call on Colonel Darck, on his way to the War Office, and he will then carry a report to you of what has been done. I am Sir, Your most obedt Servt

G.W.

